989 F.2d 492
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Darnell DAUGHTERY, a/k/a Doni Brownlee, Plaintiff-Appellant,v.Edward W. MURRAY;  Dr. Calbiling;  Dr. Holland;  GreensvilleMemorial Hospital, Defendants-Appellees.
No. 92-7053.
United States Court of Appeals,Fourth Circuit.
Submitted:  February 1, 1993Decided:  February 22, 1993

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.  Rebecca B. Smith, District Judge.  (CA-92-189)
Darnell Daughtery, Appellant Pro Se.
E.D.Va.
AFFIRMED AS MODIFIED.
Before HALL and PHILLIPS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Darnell Daughtery appeals the district court's order dismissing this action filed under 42 U.S.C. § 1983 (1988).  Acting pursuant to 42 U.S.C. § 1997e (1988), the district court ordered Plaintiff to exhaust administrative remedies and to advise the court within one hundred days of the result of the administrative proceedings.  It warned Plaintiff that failure to advise the court regarding exhaustion would result in dismissal of the action.  Plaintiff failed to comply with this order, and the district court ordered that the case be dismissed case without prejudice upon expiration of the allowed period.  The judgment fails to show that the dismissal was without prejudice.


2
The district court could properly require exhaustion of administrative remedies under 42 U.S.C. § 1997e.  Its dismissal of the action, without prejudice, when Plaintiff failed to comply with its order was not an abuse of discretion.  We therefore affirm the judgment below but modify it to show that the dismissal is without prejudice.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED AS MODIFIED